Name: Commission Implementing Regulation (EU) NoÃ 1399/2013 of 18Ã December 2013 entering a name in the register of protected designations of origin and protected geographical indications [Antep BaklavasÃ ±/Gaziantep BaklavasÃ ± (PGI)]
 Type: Implementing Regulation
 Subject Matter: marketing;  consumption;  Europe;  foodstuff
 Date Published: nan

 21.12.2013 EN Official Journal of the European Union L 349/58 COMMISSION IMPLEMENTING REGULATION (EU) No 1399/2013 of 18 December 2013 entering a name in the register of protected designations of origin and protected geographical indications [Antep BaklavasÃ ±/Gaziantep BaklavasÃ ± (PGI)] THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(2) thereof, Whereas: (1) Pursuant to Article 50(2)(a) of Regulation (EU) No 1151/2012, the application of Gaziantep Sanayi Odasi (Chamber of Commerce of Gaziantep) to register the name Antep BaklavasÃ ±/Gaziantep BaklavasÃ ± was published in the Official Journal of the European Union (2). (2) As no statement of objection under Article 51 of Regulation (EU) No 1151/2012 has been received by the Commission, the name Antep BaklavasÃ ±/Gaziantep BaklavasÃ ± should therefore be entered in the register, HAS ADOPTED THIS REGULATION: Article 1 The name contained in the Annex to this Regulation is hereby entered in the register. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 2013. For the Commission, On behalf of the President, Dacian CIOLOÃ Member of the Commission (1) OJ L 343, 14.12.2012, p. 1. (2) OJ C 229, 8.8.2013, p. 43. ANNEX Agricultural products and foodstuffs listed in Annex I(I) to Regulation (EU) No 1151/2012: Class 2.4. Bread, pastry, cakes, confectionery, biscuits and other bakers wares TURKEY Antep BaklavasÃ ±/Gaziantep BaklavasÃ ± (PGI)